SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2010 RYANAIR HOLDINGS PLC (Translation of registrant's name into English) c/o Ryanair Ltd Corporate Head Office Dublin Airport County Dublin Ireland (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ﻿ TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARES 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: Ryanair Holdings plc 2 Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights x An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights Other (please specify): 3. Full name of person(s) subject to the notification obligation: Capital Research and Management Company 4. Full name of shareholder(s) (if different from 3.): 5. Date of the transaction and date on which the threshold is crossed or reached: 29th November 2010 6. Date on which issuer notified: 30th November 2010 7. Threshold(s) that is/are crossed or reached: Above 16% 8. Notified details: A: Voting rights attached to shares Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights Direct Direct Indirect Direct Indirect Ordinary Shares (IE00B1GKF381) 0.0501% ADR's (US8735131043) 16.1589% SUBTOTAL A (based on aggregate voting rights) 16.2090% B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date Exercise/ Conversion Period Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights N/A C: Financial Instruments with similar economic effect to Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date Exercise/ Conversion period Number of voting rights instrument refers to % of voting rights Nominal Delta Total (A+B+C) Number of voting rights Percentage of voting rights 16.2090% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: N/A Proxy Voting: 10. Name of the proxy holder: N/A 11. Number of voting rights proxy holder will cease to hold: 12. Date on which proxy holder will cease to hold voting rights: 13. Additional information: 333 South Hope Street, 55th Floor Los Angeles, California 90071 U.S.A 14. Contact name: Christopher Aquino 15. Contact telephone number: (213) 615-0469 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. RYANAIR HOLDINGS PLC Date:1 December, 2010 By:/s/ Juliusz Komorek Juliusz Komorek Company Secretary
